Allowable Subject Matter
Claims 1-5 and 11-15 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  generating a first five-tuple corresponding to a packet based on the target IP address, the reference port and an original five-tuple of the packet, and obtaining a second five- tuple by masking first-class bits of the reference port of the first five-tuple; determining a target bit indicating a non-conflicting state from a pre-constructed bitmap based on a hash result of the second five-tuple, wherein each bit in the bitmap is used to indicate whether a state of a five-tuple is a conflicting state or the non-conflicting state; setting the state indicated by the target bit to be the conflicting state, and generating a target five-tuple corresponding to the packet based on the target bit; and recording the target five-tuple and the original five-tuple in a session table, and performing NAT processing for the packet based on the target five-tuple.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454